[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                            SEPT 20, 2010
                                 No. 09-14849                JOHN LEY
                           ________________________            CLERK


                      D. C. Docket No. 08-00001-CV-RWS-1

RAMATA A. HILL,


                                                            Plaintiff-Appellant,

                                      versus

FULTON COUNTY, GEORGIA,
a local government, which is sued through
the Chair of the Fulton County Commission,
and the individual who holds that position
in his official capacity,
JOHN H. EAVES,
is sued in his official capacity as Chair
of the the Fulton County Board of Commissioners,
JACQUELINE BARRETT,
former Sheriff of Fulton County, is sued individually,
THEODORE JACKSON,
current Sheriff of Fulton County, Georgia,
is sued in his official capacity,
MYRON FREEMAN, is sued individually,

                                                         Defendants-Appellees,
JOHN AND JANE DOE(s)
administrators, and deputies of the Fulton
County, Georgia, Sheriff's Department and or
Fulton County, Georgia, are sued in their
individual and official capacities, jointly
and severally,

                                                                          Defendants.


                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                (September 20, 2010)

Before HULL, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      After review and oral argument, the Court concludes the Plaintiff-Appellant

has not shown reversible error in the district court’s order dated August 14, 2009

granting summary judgment to the Defendants-Appellees. Accordingly, we affirm

the final judgment of the district court in favor of Defendants on Plaintiff’s

Complaint.

      AFFIRMED.




                                           2